FILED
                              NOT FOR PUBLICATION                           JAN 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ERICK LUDWING GALVEZ-PALMA;                       No. 08-74546
ISABEL CRISTINA GALVEZ,
                                                  Agency Nos. A071-586-251
               Petitioners,                                   A071-586-253

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Erick Ludwing Galvez-Palma and Isabel Cristina Galvez, natives and

citizens of Guatemala, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motions to reconsider and reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motions to reopen or reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We deny the petition for review.

      In their opening brief, petitioners fail to challenge the BIA’s determination

that their motion to reconsider was untimely and the BIA’s denial of their motion

to reopen to reapply for cancellation of removal. See Martinez-Serrano v. INS, 94

F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived).

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen their application for asylum and withholding of removal as untimely

because they did not file the motion within 90 days of the BIA’s final order of

removal, see 8 C.F.R. § 1003.2(c)(2), and they failed to demonstrate material

changed circumstances in Guatemala to qualify for the regulatory exception to the

time limit, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d

988, 996-97 (9th Cir. 2008) (evidence must demonstrate prima facie eligibility for

relief in order to reopen proceedings based on changed circumstances).

      We decline to consider the new evidence petitioners attach to their opening

brief because our review of the BIA’s order is limited to the administrative record.

See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc).

      PETITION FOR REVIEW DENIED.


                                          2                                     08-74546